Case 7:19-cr-00950 Document1 Filed on 05/09/19 in TXSD Page 1of1

United 3;

 

 

 

AQ 91 (Rev 8/01) Criminal Complaint Southe ates District Court
FILED
United States District Court MAY -9 901g
SOUTHERN DISTRICT OF TEXAS ; .
MCALLEN DIVISION Davids: Bradley, Cleric

UNITED STATES OF AMERICA

v. CRIMINAL COMPLAINT

Denis Mauricio Bonilla
Case Number: M-18-1050-M

IAE YOR: 4996
El! Saivador

{Name and Address of Defendant)

1, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about May 7, 2019 in Hidaigo County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to El Salvador im pursuance of law, and
thereafter was found near Abram, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section{s) 1326 (Felony)

I further state that | am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

Denis Mauricio Bonilla was encountered by Border Patrol Agents near Abram, Texas on May 7, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on May 7, 2019, near Widalge, Texas. Record checks revealed the Defendant was formally
Deported/Exeluded from the United States on February 16, 2018 through Houston, Texas. Prior to Deportation/Exclusion the

Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security.

 

 

 

 

 

 

 

Continued on the attached sheet and made a part of this complaint: [res | x|No
Approved ly L.& Lenloaunr 3 AIS aa
Sworn to before me and subscribed in my‘presence, Signature of Co
May 9, 2019 3. YS om——~___ Nicolas Burgos Senior Patrol Agent

 

 

Peter E. Ormsby , U.S. Magistrate Judge eZ

¥ -
Name and Title of Judicial Officer Signature of Judicial Officer

 
